James Nelson of Guilford made his will on 12 September, 1843, and died on 6 January, 1844. He devised and bequeathed certain estates to his wife. The will then makes the following dispositions: "I give to my son Lemuel a negro boy, Elijah, and his equal part of my personal estate not otherwise disposed of hereafter. To my son John E. one negro boy, Jesse, and $100, and his equal part of my personal estate not otherwise disposed of. To my daughter Jane C. Magee, during her life, and then to the heirs of her body, a negro girl, Hannah, and her equal part of my personal estate not otherwise devised. To my daughter Elizabeth one negro woman, Leah, and her baby,           (410) Anderson, her youngest child living, one horse worth $60, one cow and calf, feather bed and furniture, one desk and half the cupboard ware and half the kitchen furniture, saddle and bridle, and four head of sheep, and $100, and her equal part of my personal estate not otherwise devised. To my daughter, Aley Amanda, my two negro girls, Eliza and Nelly, one horse, saddle and bridle worth $75, one cow and calf, one feather bed and furniture, one desk, half the cupboard ware, and half the kitchen furniture, four sheep, and $150 in cash, and her equal part of my personal estate not otherwise devised. To my son James my two negroes, George and Priscilla, one horse and saddle worth $75, one cow and calf, one feather bed and furniture, four sheep, one sow and pigs (his choice), $200 in cash, my rifle gun, and his equal part of my personal estate not otherwise disposed of. All my household furniture not disposed of heretofore to be equally divided between my three children *Page 290 
Elizabeth, Aley Amanda, and James. My will is that my land be equally divided between my three sons Lemuel, John, and James; and when divided into three equal parts by three disinterested men, James is to take choice of the three lots, and Lemuel and John must draw for choice if they cannot agree. And if there should be any increase from my negro woman Leah, I want that equally divided between my three daughters Jane Magee, Elizabeth, and Aley Amanda; some to buy and pay the others, as I would not wish any sold out of the family."
The testator appointed his son Lemuel his executor, and the will was proved by him as a will to pass both real and personal estate.
The testator's son John lived in Missouri at the making of the will, and died there on 28 December, 1843, intestate, leaving an only child, Angenetta, an infant at the date of the will. The testator's real (411)  estate consisted of a tract containing 639 acres, which he owned in fee, and on 20 December, 1843, he sold and conveyed 90 acres thereof on one Bowman at the price of $300, and took his bond therefor, payable to himself. The testator made the sale with the view to give his son John money in place of the land; and accordingly he indorsed the bond in full to his son John, then in Missouri, and had the indorsement witnessed, saying at the time that, as John lived in Missouri, money would do him more good than land in this State, and putting the bond thus indorsed, among his own bonds and notes, where it remained up to his death. Administration of the estate of John Nelson was also granted to Lemuel Nelson, and he was likewise appointed guardian to the infant Angenetta. Upon that state of the facts several questions arose as to the rights of the parties in respect of Bowman's bond: whether it belongs to the administrator of the son John, or falls into the residue of the personal estate of the testator; and whether, if the former, the right of Angenetta, the child of John, to the share of the land and the specific legacies to her father would thereby be affected, and to what extent.
The different pecuniary legacies amount to $550, and the value of the horses and saddles and bridles given to three of the children is $210, making together the sum of $760; and the executor states that the residue of the estate (not specifically given), including debts to the testator, amounted to the sum of $616.16 only, and that his disbursements and charges are $482.34 — which leaves only a balance of $133.72 applicable to the satisfaction of the legacies of $760, provided Bowman's bond should not form part of the residue. If that should fall into the residue, then the sum of $345, received on it for principal and interest, is to be added to that of $133.72, making an aggregate of $477.72 applicable to those legacies. The testator did not own, when he made his will (412) or deed, any horses, saddles, or bridles which could be delivered *Page 291 
in satisfaction of the legacies of those articles. Questions have arisen whether, in case of a deficiency of the residue of the estate to discharge all those legacies, the other donees in the testator's will ought to contribute in proportion to the value of their several gifts to make up the deficiency; and, if not, how those general legatees are to abate between themselves.
The widow of the testator attempted to dissent from the will, and filed a bill against the executor to have the benefit of a dissent, which put it out of the power of the executor to settle the estate or deliver over the spcific [specific] legacies until the decision of that suit against the widow in 1849. While it was pending the executor hired out such of the negroes as would bring wages, and for the maintenance of some he was obliged to pay. A question has arisen whether the hires and expenses during that period fall into the general account of the estate or belong to or must be borne by the several legatees to whom the particular slaves are given.
Between the making of the will and the death of the testator the woman Leah, given to Elizabeth, bore no other child; but she hath since had three; and a question has arisen whether they belong to Elizabeth exclusively or are to be divided between her and her two sisters.
The bill is filed by Lemuel Nelson and the infant Angenetta against the other son, James, and the testator's three daughters, to obtain the opinion of the court upon the proper construction of the will, and to have a declaration of the rights of the several parties under it and upon the other facts stated.
Although the point seems to present but little                     (413) difficulty, yet it is not worth while to consider what effect, if any, the indorsement of Bowman's bond to John Nelson could have on the devises and bequests to him, had the indorsement been an effectual transfer of the bond, because the Court is of opinion that the bond was not transferred, for want of a delivery to the son or to some one for him. In Bayley on Bills, 98, it is said that bills or notes are assigned either by delivery or by indorsement and delivery; and that is adopted by Byles, 110. In several modern cases the same doctrine has been judicially held. InMarston v. Allen, 8 M.  W., 484, one Harriss, an officer of a bank, indorsed a bill in blank, and delivered it to another servant of the bank, to be kept as the property of the bank; but he, mala fide, passed it to the plaintiff, who sued the acceptor on it; and upon a plea that Harriss did not indorse the bill to the plaintiff, it was held that the indorsement, actually appearing on the bill, was not legally an indorsement that would *Page 292 
transfer the bill to the plaintiff, because it was not completed by the requisite delivery from Harriss to the plaintiff, inasmuch as his delivery was to his fellow-servant for a particular purpose, in fraud of which the plaintiff obtained the bill from that person. But the previous case ofBrind v. Hampshire, 1 M. and W., 365, is yet more in point. It was trover for a bill of exchange, indorsed by one Usher to the plaintiff's wife, in payment of a debt from Usher to her. It was remitted by Usher to the defendant, his agent, who got the bill accepted, and advised Mrs. Brind that he was directed by Usher to pay her some money, and desired to be informed how it should be delivered. But before he parted from the bill he was instructed by Usher to keep it, and not deliver it to the plaintiff or his wife; and for that reason he kept the bill and refused to deliver it. The pleadings were drawn out to a sur-rejoinder, to (414)  which there was a demurrer, on the ground that it was admitted thereby that the defendant was the agent of Usher, and that the bill remained in his hands the same as in Usher's, indorsed, but not delivered, to Mrs. Brind, and so no property in the bill vested in her or her husband; and there was judgment for the defendant thereon. It was insisted for the plaintiff that it was not competent to the defendant to say he did not hold the bill for the person to whom it was specially indorsed and was to be delivered in payment of a debt, especially after having got it accepted with the indorsement on it, and given notice to the plaintiff. But the Court did not think those circumstances changed the character in which the defendant stood to the parties and held the bill, namely, as the agent of Usher; and therefore that there was no transfer of the property in the bill. In the beginning of the argument the plaintiff's counsel contended that he ought to recover because the bill was indorsed to the plaintiff's wife, and that passed the right to the plaintiff, and that, in the case of a special indorsement to a particular party, it was not necessary to aver a delivery or show one. But BaronParke replied that it was not necessary to aver the delivery specially, because it was implied in the allegation of indorsement; yet that a delivery to the indorsee was necessary to pass the bill. And Lord Abinger
puts the very case now before us, by supposing that Usher, after indorsing the bill, had kept it in his own possession; and he asks, Would the plaintiff have any property in it? It is clear he held that he would not, for he gave judgment for the defendant, because, he said, the case, as to him, was exactly the same as if Usher had carried the bill for acceptance, after indorsing it to the plaintiff, and afterwards renounced his intention of paying it over to the party whose name he had indorsed on it. (415)  The same principle is deducible from the two other cases of  Adams v. Jones, 12 Adol.  El., 455, and Williams v. Everett, 14 East, 582. *Page 293 
It seems therefore established that, even by a full indorsement, a note or bill is not transferred to the indorsee if the indorser keep it in his own possession; nor, indeed, is the property passed by such indorsement, though the bill be sent to the agent of the indorser for the purpose of handing it to a creditor of the indorser as a payment, provided the delivery be countermanded before its completion.
The present case is much stronger against the immediate and absolute operation of the indorsement, since the indorser never parted from the possession of the instrument, but it was merely voluntary, and it is perfectly certain the father did not intend that his son John should have the whole proceeds of the land sold, and also have an equal share with his two brothers in that which remained unsold; and, therefore, he never would have delivered the bond to John while his will continued unaltered, since that inequality would have been the consequence. Not doubt, he intended to alter his will so as to preserve the original equality, in point of value, in the provision made for his sons, and in that event he would have, probably, delivered the bond to John or bestowed it on him in his will. But death followed so speedily that he did not carry out those purposes; and, under such circumstances, it cannot be inferred that the father intended to give up the control of the bill, and the property in it to pass immediately.
It must therefore be declared that the bond did not vest in John Nelson, but belonged to the testator at his death, and forms a part of the residue of his estate, and is applicable, as such, to the payment of the debts and general legacies.
If there should be a deficiency of assets, not otherwise disposed of, for the satisfaction of those legacies (amounting in the aggregate to $760), they must necessarily abate among themselves pro rata. Devisees or specific legatees are under no circumstances liable to          (416) contribution towards making up general legacies of any kind.
As all the negroes are given specifically, the respective donees are entitled to the profits arising from, or liable for the charges incurred for, the several negroes which constitute their legacies respectively. It is assumed from the pleadings that the executor justifiably withheld his assent to the legacies pending the suit by the widow, and that he actedbona fide in hiring and maintaining the slaves. Of course, then, the incidents of profits and losses must go with the principal, that is, the slaves which are the subjects of the gifts. For example, the expense of maintaining the woman Leah and her family is stated to have been $329.75; but there are now four children besides the mother, and it is nothing but right that the increase and the outlay should go together.
Upon the remaining question, as to the construction of the clause disposing of any increase Leah should have, the Court is unable to form an *Page 294 
opinion as clear and satisfactory as is desirable, inasmuch as the intention is imperfectly and vaguely expressed. But after considering it a good deal we have been led to conclude that the testator meant therein only such issue as the woman might thereafter have in his lifetime. In the first place, it is the natural construction that a will refers to the death of the testator, as much in reference to the subject of the gift as in reference to the donees. Now, it is well settled that a legacy to the issue or children of another, when no time is fixed for a division, vests in those in esse at the death of the testator, to the exclusion of the postnati; for, as the legacy is immediate, it vests and is divisible at the same time, which is the death of the testator, although the words may be "to the children of A., begotten or to be begotten." The English cases on this point are collected in 1 Roper on Legacies, 48 et seq.; and (417)  Petway v. Powell, 22 N.C. 308, and several others in this Court were decided on that principle. So it would seem, likewise, that when the children of a particular female slave are given separately from the mother to one set of donees, and the mother is given to another, and no time is specified within which the children are to be born, and they are not given as the first or second child, but as children generally, it must upon the same principle follow that all such as may have been born before the death of the testator, and be then in esse, are included except those that may be specifically disposed of to some other person; and that none are included but such as may have come into being in the testator's lifetime. Besides the analogy between the two cases to which the rule is thus applied, other reasons lead to the same conclusion. It is difficult to suppose that a testator, and especially a father, in providing for a daughter by the absolute and immediate gift of a negro woman, could mean that she should be at all the expense of providing for the mother during her pregnancies and confinements after childbirth, and yet give away two-thirds of the offspring — almost the only profit of such slaves — which she may have in the course of her whole life. It would destroy the value of the gift, and, in effect, render the negro inalienable. Again, the issue is to vest in three daughters, if at all, when and as it comes into existence; and it is most unnatural that the testator should have intended, on the one hand, that the infants should be immediately taken from the mother, and not reasonable, on the other hand, that the owner of the mother should be obliged to keep the children for the other owners until it should be fit to separate them from the mother. No doubt, a testator may give the mother to one and her first or second child, or even all her children, as they may be born during her life, to some one else. But to effect that, there ought to be words plainly denoting the meaning to be that the child or *Page 295 
children should pass, whether born after as well as before the vesting (418) in possesion [possession] of the mother. That cannot be gathered from a gift simply of the children, when the mother is absolutely and immediately disposed of in the will; for that term may be satisfied by the children born at the making of the will, or before the death of the testator, and the gift of the mother includes the children born after the gift takes effect, unless the contrary be plainly provided for. It is true that in this case the terms are prospective, so as to embrace only "the increase" of Leah, "if there should be any"; yet the reason is the same for restricting the sense to such future children as should be born in the lifetime of the testator as it would be for not including the children born after his death, if the terms children or issue generally had been used.
On these grounds the Court holds that all the children of Leah which have been born since the testator died belong to the daughter Elizabeth.
PER CURIAM.                                   Decree accordingly.
Cited: Fairly v. McLean, 33 N.C. 159; Carroll v. Hancock, 48 N.C. 473.